UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedSeptember 30, 2014 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-170828 AMERICAN HOUSING REIT INC. (Exact name of registrant as specified in its charter) Maryland 46-4022327 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4800 Montgomery Lane, Suite 450 Bethesda, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (202) 524-6863 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). o Large accelerated filer o Accelerated flier o Non-accelerated flier þ Smaller reporting company (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of the last business day of the registrant’s most recently completed second fiscal quarter: $0 on March 31, 2014. As of January 9, 2015, there were 505,199 shares of the registrant’s common stock, par value of $0.01 per share outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 7 Item4. Mine Safety Disclosures 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 29 Item 9A. Controls and Procedures 29 Item 9B. Other Information 29 PART III Item 10. Directors, Executive Officers and Corporate Governance 30 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 34 Item 14. Principal Accounting Fees and Services 36 PART IV Item 15. Exhibits and Financial Statement Schedules 37 Signatures 38 2 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K (this “Report”) contains “forward-looking statements.”Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to American Housing REIT Inc., unless otherwise indicated. “Fiscal 2014” refers to our fiscal year ended September 30, 2014. “Fiscal 2013” refers to our fiscal year ended September 30, 2013. “Heng Fai Enterprises” refers to Heng Fai Enterprises, Limited, a Hong Kong company which owns or controls HFE USA, LLC, our majority shareholder. “Inter-American Management” refers to Inter-American Management, LLC, a company owned or controlled by an affiliate of HFE USA, LLC, our majority shareholder. “SEC” refers to the Securities and Exchange Commission. “Securities Act” refers to the Securities Act of 1933, as amended. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles.All references to “common stock” refer to the common shares in our capital stock. 3 PART I ITEM 1.BUSINESS Overview American Housing REIT Inc. (the “Company,” “we,” “our,” and “us”) was incorporated in Delaware on December 4, 2009 under the name CWS Marketing & Finance Group, Inc. (and later renamed to OnTarget360 Group, Inc. (“OnTarget”)) until September 12, 2013 when it redomiciled as a Maryland corporation and changed its name to American Housing REIT Inc.Since July 19, 2013, we undertook a new strategy focused on acquiring and managing single-family residential properties (“SFRs”) to be operated as rental properties, and have wound down the interactive marketing agency business.We intend to operate the Company in a manner that will allow us to qualify and elect to be treated as a real estate investment trust (“REIT”) for U.S. federal income tax purposes.As of September 30, 2014, we owned 133 properties in Texas, Georgia, Florida, and North Carolina. Acquisition of OnTarget and Merger with American Housing REIT Inc. On July 19, 2013, Heng Fai Enterprises, Limited, a Hong Kong company (f/k/a Xpress Group, Limited) (“Heng Fai”) purchased an aggregate of 21,863 shares (the “Shares”) of OnTarget’s common stock, representing approximately 94.9% of its issued and outstanding common stock. Upon Heng Fai’s acquisition of OnTarget, we developed a new SFR strategy and evaluated the REIT tax structure. In connection with our plan to qualify and elect to be taxed as a REIT, OnTarget re-domiciled from Delaware to Maryland, which is the most common state domicile for REITs.To accomplish this re-domicile, on September 12, 2013, OnTarget caused American Housing REIT Inc., a Maryland corporation, to be formed.OnTarget’s board of directors unanimously approved the adoption of a proposal that we merge into and with American Housing REIT Inc. (the “Merger”).On October 11, 2013, upon the recommendation of our board of directors, and Heng Fai, the holder of approximately 94.9% our outstanding common stock and voting power, signed a written consent approving the Merger.As a result, the Merger has been approved and neither a meeting of our stockholders nor additional written consents was necessary. Reverse Stock Split On July 18, 2014, we completed a reverse stock split of the outstanding shares of its Common Stock at the ratio of 1-for-150 (the “Reverse Stock Split”).All share and per share information contained herein gives retroactive effect to the Reverse Stock Split. Our Industry Residential housing is the largest real estate asset class in the United States with a size of approximately $20 trillion. Historically, according to the U.S. Census Bureau, approximately one-third of this asset class has been rented and single-family homes currently comprise roughly one-third of all residential rental housing.We believe that an over-correction in residential housing prices in certain housing markets from their historic peak occurred as a result of the housing and mortgage crisis in 2008, creating the potential for home price appreciation. We also believe that there continues to be a large supply of single-family homes that we can acquire at favorable pricing. Business Strategy Our primary business strategy is to acquire, lease and manage single-family homes as well-maintained investment properties to generate attractive risk-adjusted returns over the long-term. We employ a disciplined and focused approach to evaluating acquisition opportunities, considering the mix of rent yield and future home price appreciation potential when selecting a market and investment. Our strategic aggregation of single-family homes provides a strong foundation for creating long-term home price appreciation in our portfolio. We believe our founders’ years of experience in the single-family rental sector provides us with the expertise to successfully execute our business strategy nationally to institutional standards. We are building the infrastructure to acquire large numbers of properties through multiple acquisition channels. We source individual properties through wholesalers, aggregators, and brokers, and portfolios of properties through brokerages or directly from operators, investors or banks, and, in the future, we may source assets from these channels and government-sponsored entities, or GSEs. We generally source homes that are in “rent-ready” condition to a standard that we believe appeals to our target tenants’ preferences, enabling us to attract qualified tenants and to provide a high level of service to retain our tenants.We plan to continue acquiring single-family homes in markets that satisfy our investment criteria. Internal Growth Strategy We seek to achieve our business objectives internally through: ● Entering into long-term leases with annual contractual rent increases. We expect to generate internal growth in cash flow through leases that contain provisions for fixed contractual rental increases or increases that are tied to indices such as the Consumer Price Index. ● Use of net-lease structures. We seek to enter long-term leases primarily under net lease structures, where the tenant agrees to pay monthly rent and property operating expenses (taxes, maintenance and insurance) plus, typically, future rent increases based on stated percentage increases or increases in the Consumer Price Index. We believe that long-term leases, coupled with a tenant’s responsibility for property expenses, will produce a more predictable income stream, while continuing to offer the potential for growth in rental income. 4 Financing Strategy We plan to build our capital structure with a balanced approach that maximizes flexibility. We will seek to: ● Achieve opportunistic and reasonable debt service ratios; ● Balance debt in a fashion that enhances our ability to access capital markets; ● Establish a secured revolving credit facility to finance acquisitions in concert with other debt instruments, which depending on appropriateness and availability, include, the assumption of mortgage loans and the placement of “stand- alone” non-recourse debt secured by the property; and ● Access capital internationally so as to avoid market cycle shortages of capital and enhance acquisition expediency. Acquisitions in Fiscal 2014 During fiscal 2014, we acquired 133 single family homes of which 86 are in Texas, 31 are in Georgia, 13 are in Florida, and 3 are in North Carolina for a total investment of approximately $15.2 million.See Part I, Item 2 – “Properties.” Management Agreement Our operations are managed by Inter-American Management pursuant to the terms of a management agreement we entered into on November 21, 2014.Under the terms of this agreement, Inter-American Management is responsible for designing and implementing our business strategy and administering our business activities and day-to-day operations. For performing these services, we will pay Inter-American Management a management fee equal to the greater of 1.5% per year of net assets or $20,000 per month.For the years ended September 30, 2014 and 2013, advisory management fees incurred to Inter-American Management were $120,000 and zero, respectively.See Part III – Item 13 – “Management Agreement.” Taxation of the Company We plan to elect to be taxed as a real estate investment trust, or REIT, under U.S. federal income tax laws commencing with our contemplated taxable year ending December31, 2015. We believe that, commencing with 2015, we will have been organized and have operated in such a manner as to qualify for taxation as a REIT under all of the federal income tax laws, and we intend to continue to operate in such a manner. We, however, cannot provide assurances that we will operate in a manner so as to qualify or remain qualified as a REIT.For additional information refer to Note 9 – “Income Taxes.” Competition We compete for development and acquisition opportunities with, among others, private investors, real estate-related REITs, real estate partnerships, financial institutions and local developers. Many of these competitors have substantially greater financial and other resources than we have and may have better relationships with lenders and sellers. Increased competition for properties from competitors, including other REITs, may adversely affect our ability to acquire specialty medical properties and the price we pay for properties. Our properties face competition from other nearby facilities that provide services comparable to those offered at our facilities. Some of those facilities are owned by governmental agencies and supported by tax revenue, and others are owned by nonprofit corporations and may be supported to a large extent by endowments and charitable contributions. Those types of support are not available to our facilities. In addition, competing healthcare facilities located in the areas served by our facilities may provide health services that are not available at our facilities. Regulation General Our properties are subject to various covenants, laws and ordinances and certain of our properties are also subject to the rules of the various Home Owner Associations (“HOAs”) where such properties are located. We believe that we are in compliance with such covenants, laws, ordinances and rules, and we also require that our tenants agree to comply with such covenants, laws, ordinances and rules in their leases with us. Fair Housing Act The Fair Housing Act (“FHA”), its state law counterparts and the regulations promulgated by the Unites States Department of Housing and Urban Development (“HUD”) and various state agencies, prohibit discrimination in housing on the basis of race or color, national origin, religion, sex, familial status (including children under the age of 18 living with parents or legal custodians, pregnant women and people securing custody of children under the age of 18), handicap or, in some states, financial capability. We believe that our properties are in substantial compliance with the FHA and other regulations. 5 Environmental Matters We are affected by a wide variety of federal, state and local environmental and occupational health and safety laws and regulations. Under various federal, state and local environmental laws, ordinances and regulations, an owner of real property or a secured lender (like us) may be liable for the costs of removal or remediation of hazardous or toxic substances at, under or disposed of in connection with such property, as well as other potential costs relating to hazardous or toxic substances (including government fines and damages for injuries to persons and adjacent property). The cost of any required remediation, removal, fines or personal or property damages and the owner’s or secured lender’s liability therefore could exceed the value of the property, and/or the assets of the owner or secured lender. In addition, the presence of such substances, or the failure to properly dispose of or remediate such substances, may adversely affect the owner’s ability to sell or rent such property or to borrow using such property as collateral which, in turn, would reduce our revenue. Although the leases covering our properties require the tenant to indemnify us for certain environmental liabilities, the scope of such obligations may be limited and we cannot assure that any such tenant would be able to fulfill our indemnification obligations. Sarbanes Oxley Compliance We will organize, operate, report and position ourselves to remain in complete compliance with the Sarbanes Oxley rules. Employees As of September 30, 2014 we had no employees. We do not expect any of our employees to be covered by a collective bargaining agreement. ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS We are in the process of responding to a comment letter from the SEC that was dated January 2, 2015. ITEM 2.PROPERTIES Our business office is located at 4800 Montgomery Lane, Suite 450, Bethesda MD, 20814. The office space is allocated to us from Inter-American Management at prevailing rental rates and terms. From October 1, 2013 to September 30, 2014, we acquired 133 single family homes of which 13 are in Florida, 31 are in Georgia, 3 are in North Carolina, and 86 are in Texas for a total net investment (see (1) below) of approximately $14.9 million. The following table provides a summary of our portfolio of single-family properties by metropolitan statistical area, or MSA, and metropolitan division, or Metro Divisions, as of September 30, 2014.The estimated useful lives of the buildings and improvement related to these assets is generally between 5 and 40 years. Total Portfolio of Single-Family Homes - Summary Information MSA/Metro Division Number of Homes Aggregate Investment (1) Average Investment per Home (2) Percentage Leased Average Monthly Rent (3) Average Age (years) Average Size (Sq. feet) Florida: Orlando 1 $ $ % $ 29 Port Charlotte 6 $ $ % $ 34 Tampa 3 $ $ 67 % $ 31 West Palm 3 $ $ % $ 36 Florida Total 13 $ $ 92 % $ 33 Georgia - Atlanta 31 $ $ % $ 18 North Carolina - Charlotte 3 $ $ % $ 11 Texas: Dallas-Fort Worth 32 $ $ 94 % $ 16 Houston 51 $ $ 94 % $ 20 San Antonio 3 $ $ % $ 24 Texas Total 86 $ $ 94 % $ 18 Total or Weighted Average $ $ 95 % $ (1)The aggregate investment amount in the table above of $15.2 million includes an identified intangible asset of $162,082 and also includes acquisition costs that were expensed of $151,900. (2)Represents average purchase price (including broker commissions and closing costs) plus average capital expenditures. (3)Represents annualized average monthly rent per leased home. 6 ITEM 3.LEGAL PROCEEDINGS We are not a party to any legal proceedings.Management is not aware of any legal proceedings proposed to be initiated against us. However, from time to time, we may become subject to claims and litigation generally associated with any business venture operating in the ordinary course. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market for Common Stock and Related Stockholder Matters There is no established public trading market for our common stock and there can be no assurance that a liquid market for our common stock will ever develop. As of January 9, 2015, there were approximately 35 record holders, an unknown number of additional holders whose stock is held in “street name” and 505,199 shares of common stock issued and outstanding. Dividends On April 17, 2014, we declared a quarterly cash dividend on our common stock to stockholders of record on April 23, 2014, in the amount of $0.255 per share for a total amount paid of $69,850. On July 18, 2014, we declared a dividend of $0.24315 per share to common stock holders of record as of July 31, 2014 for a total amount paid of $122,833. Total dividends paid during the year ended September 30, 2014 were $192,683. Recent Sales of Unregistered Securities On April 14, 2014, we issued 250,892 shares of our common stock to Heng Fai Enterprises upon conversion of $3,050,218 in an unsecured convertible promissory note at $12.1575 per share. Additionally, on July 18, 2014 we issued 231,257 shares of our common stock to Heng Fai Enterprises upon conversion of $2,811,515 in an unsecured convertible promissory note at $12.1575 per share.Total shares issued from these conversions were 482,149. The transaction described above was exempt from the registration requirements of the Securities Act pursuant to Section 4(a)(2) and 3(a)(9) thereof as a transaction not involving a public offering or an exchange of securities. With respect to the transaction listed above, no general solicitation was made by either us or any person acting on our behalf; the securities sold are subject to transfer restrictions; and the certificates representing the securities contain an appropriate legend stating that such securities have not been registered under the Securities Act and may not be offered or sold other than pursuant to an effective registration statement under the Securities Act or an applicable exemption from the registration requirements thereof. 7 ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read together with the financial statements and related notes appearing elsewhere in this Annual Report on Form 10-K. This report, including the following Management’s Discussion and Analysis of Financial Condition and Results of Operations, contains forward-looking statements based upon our current expectations that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under “Cautionary Note Regarding Forward-Looking Statements.” ● “fiscal 2014” – October 1, 2013 through September 30, 2014 ● “fiscal 2013” – October 1, 2012 through September 30, 2013 Reverse Stock Split.On July 18, 2014, we completed a reverse stock split of the outstanding shares of its Common Stock at the ratio of 1-for-150 (the “Reverse Stock Split”).All share and per share information contained herein gives retroactive effect to the Reverse Stock Split. Overview American Housing REIT Inc. (the “Company,” “we,” “our,” and “us”) was incorporated in Delaware on December 4, 2009 under the name CWS Marketing & Finance Group, Inc. (and later renamed to OnTarget360 Group, Inc. (“OnTarget”)) until September 12, 2013 when it redomiciled as a Maryland corporation and changed its name to American Housing REIT Inc.Since July 19, 2013, we undertook a new strategy focused on acquiring and managing single-family residential properties (“SFRs”) to be operated as rental properties, and have wound down the interactive marketing agency business.We intend to operate the Company in a manner that will allow us to qualify and elect to be treated as a real estate investment trust (“REIT”) for U.S. federal income tax purposes.As of September 30, 2014, we own 133 properties located in Texas, Georgia, Florida, and North Carolina. Strategy Our primary business strategy is to acquire, lease and manage single-family homes as well-maintained investment properties to generate attractive risk-adjusted returns over the long-term. We employ a disciplined and focused approach to evaluating acquisition opportunities, considering the mix of rent yield and future home price appreciation potential when selecting a market and investment. Our strategic aggregation of single-family homes provides a strong foundation for creating long-term home price appreciation in our portfolio. We believe our founders’ years of experience in the single-family rental sector provides us with the expertise to successfully execute our business strategy nationally to institutional standards. We are building the infrastructure to acquire large numbers of properties through multiple acquisition channels. We source individual properties through wholesalers, aggregators, and brokers, and portfolios of properties through brokerages or directly from operators, investors or banks, and, in the future, we may source assets from these channels and government-sponsored entities, or GSEs. We generally source homes that are in “rent-ready” condition to a standard that we believe appeals to our target tenants’ preferences, enabling us to attract qualified tenants and to provide a high level of service to retain our tenants.We plan to continue acquiring single-family homes in markets that satisfy our investment criteria. We are externally managed and advised by Inter-American Management pursuant to a management agreement we entered into on November 21, 2014.Inter-American Management is responsible for designing and implementing our business strategy and administering our business activities and day-to-day operations. See Part III, Item 13 – “Management Agreement.”The leasing, managing, and advertising of our properties is overseen and directed by various third-party property managers. We plan to elect to be taxed as a real estate investment trust, or REIT, for federal income tax purposes beginning with our taxable year ending December 31, 2015. Assuming that we qualify for taxation as a REIT, we will generally not be subject to federal income taxes to the extent that we distribute substantially all of our taxable income to our stockholders and meet other specific requirements. If we fail to qualify as a REIT in any taxable year, we will be subject to federal and state income tax (including any applicable alternative minimum tax) on our taxable income at regular corporate tax rates, and we may be ineligible to qualify as a REIT for four subsequent tax years. Even if we qualify as a REIT, we may be subject to certain state or local income taxes, and any TRS, which is a taxable REIT subsidiary, will be subject to federal, state and local taxes on its income at regular corporate rates.For additional information refer to Note 9 – “Income Taxes.” Property Portfolio From October 1, 2013 to September 30, 2014, we acquired 133 single family homes of which 13 are in Florida, 31 are in Georgia, 3 are in North Carolina, and 86 are in Texas for a total net investment (see (1) below) of approximately $14.9 million. The following table presents summary statistics of our single-family homes by metropolitan statistical area, or MSA, and metropolitan division, or metro division, as of September 30, 2014. The table includes our entire portfolio of single-family homes. 8 Total Portfolio of Single-Family Homes - Summary Information MSA/Metro Division Number of Homes Aggregate Investment (1) Average Investment per Home (2) Percentage Leased Average Monthly Rent (3) Average Age (years) Average Size (Sq. feet) Florida 13 $ $ 92 % $ 33 Georgia 31 $ $ % $ 18 North Carolina 3 $ $ % $ 11 Texas 86 $ $ 94 % $ 18 Total or Weighted Average $ $ 95 % $ (1)The aggregate investment amount in the table above of $15.2 million includes an identified intangible asset of $162,082 and also includes acquisition costs that were expensed of $151,900. (2)Represents average purchase price (including broker commissions and closing costs) plus average capital expenditures. (3)Represents annualized average monthly rent per leased home. Application and Screening Procedures The tenant application and screening procedures are performed by our individual third party management company.In turn the management company utilizes national tenant screening / background organizations.Upon receiving a tenant application the property management company will send us documentation regarding the prospective tenant that includes the tenant’s name, the prospective number of dependents living in the home, existence of pets, credit score, current and prior rental history, employment verification, and a background check. The management company will also send along their recommendation on approval. For a prospective tenant that has credit issues, we will require an additional security deposit amount. If the tenant has a pet we will charge a pet deposit and possibly additional rent as well for the pet (usually larger dogs and multiple cats).Tenants that have a criminal, felony background or are registered sex offenders are declined automatically.Additional select portfolio data for fiscal 2014 is as follows: Average Eviction Cost (1) $ Average Vacancy Days (2) 81 Average “Make Ready” Costs (3) $ Average Eviction Cost – the average cost for the fiscal year that the company incurred to execute successful eviction proceedings against a tenant. Average Vacancy Days – the average numbers of days during the fiscal year that a property that becomes vacant stays vacant.This number for fiscal 2014 is not indicative of future expectations as there were a few initially acquired properties with unusually high evictions and turnover rates that resulted in an inflated average for fiscal 2014. Average “Make Ready” Costs – the average cost for the fiscal year that the Company incurred to make repairs, improvements, or other alterations to a property to prepare it to be leased. Highlights of Fiscal Year 2014 Factors Expected to Affect Our Results and Financial Condition Our results of operations and financial condition are affected by numerous factors, many of which are beyond our control. Key factors that impact our results of operations and financial condition include our pace of acquisitions and ability to deploy our capital, the amount of time and cost required to stabilize newly acquired properties and convert them to revenue generating assets, rental rates, occupancy levels, rates of tenant turnover, our expense ratios and capital structure. Property Acquisitions We have initiated growing our portfolio of single-family homes and intend to continue to do so. Our ability to identify and acquire single-family homes that meet our investment criteria is impacted by home prices in our markets, the inventory of properties available for sale through our acquisition channels and competition for our target assets. The acquisition of properties involves the expenditure of capital in addition to payment of the purchase price, including payments for property inspections, closing costs, title insurance, transfer taxes, recording fees, broker commissions, property taxes, HOA fees (when applicable) and restoration costs. From October 1, 2013 to September 30, 2014, we acquired 133 single family homes of which 13 are in Florida, 31 are in Georgia, 3 are in North Carolina, and 86 are in Texas for a total investment of approximately $14.9 million. 9 Revenue Discussion Our revenue comes primarily from rents collected under lease agreements for our properties. These include mostly short-term leases that we enter into directly with tenants, which typically have a term of one year. For the years ended September 30, 2014 and 2013, respectively, approximately 100% of our total revenue was attributable to rental activity. We expect most of our revenue will continue to be derived from leasing our properties. The most important drivers of revenue (aside from portfolio growth) are rental and occupancy rates. Our rental and occupancy rates are affected by macroeconomic factors and local and property-level factors, including, market conditions, seasonality, tenant defaults, and the amount of time it takes us to restore and re-lease vacant properties. In each of our markets, we monitor a number of factors that may impact the single-family real estate market and our tenants’ finances, including the unemployment rate, household formation and net population growth, income growth, size and make-up of existing and anticipated housing stock, prevailing market rental and mortgage rates, rental vacancies and credit availability. Growth in demand for rental housing in excess of the growth of rental housing supply, among other factors, will generally drive higher occupancy and rental rates. Negative trends in our markets with respect to these metrics or others could adversely impact our rental revenue. The growth of our portfolio has been initiated in recent months, as we have commenced acquiring properties in Texas, Georgia, Florida, and North Carolina. We are actively identifying other markets in which to invest. Expense Discussion Our ability to acquire, restore, lease and maintain our portfolio in a cost-effective manner will be a key driver of our operating performance. We monitor the following categories of expenses that we believe most significantly affect our results of operations. Property-Related Expenses Once we acquire a property, we have ongoing property-related expenses, including HOA fees (when applicable), taxes, insurance, ongoing costs to market and maintain the property and expenses associated with tenant turnover. Certain of these expenses are not subject to our control, including HOA fees, property insurance and real estate taxes. We expect that certain of our costs, including insurance costs and property management costs, will account for a smaller percentage of our revenue as we expand our portfolio, achieve larger scale and negotiate volume discounts with third-party service providers and vendors. Property Management We outsource all property management functions for our properties. For the properties, these functions include: securing the property upon acquisition; coordinating with the utilities; controlling the restoration process; managing the leasing process; communicating with tenants; collecting rents; conducting periodic inspections, routine property maintenance and repairs; paying HOA fees; interfacing with vendors and contractors; and accounting and compliance. Overhead We will incur expenses associated with our real estate acquisition platform, such as compensation expense and other general and administrative costs. In the near term, as our business grows, we may hire additional employees, which will increase our general and administrative costs. In addition, we will incur additional costs related to operating as a public company due to increased legal, insurance, accounting and other expenses related to corporate governance, SEC reporting and other compliance matters. Over time, we expect these costs to decline as a percentage of revenue as our portfolio grows. Based on our experience, we believe that the property-related expenses for vacancy, bad debt, property taxes, insurance, HOA fees, repairs and maintenance and capital expenditure reserves and the costs for property management services, such as managing the process of restoring, marketing, leasing and maintaining our stabilized single-family homes, will average a significant amount of gross rental revenue. Variations in asset level returns will be due to a variety of factors, including location, age and condition of the property and the efficiency of our property management services. Results of Operations We believe our financial results during the year ended September 30, 2014 are not representative of our future financial results as this was the initial period of our real estate operations. We will be experiencing rapid growth since the commencement of our investment activities. The following results of operations discussion pertains only to our fiscal year 2014 results from continuing operations.The results from fiscal 2013 discontinued operations (see Note 8 – “Discontinued Operations”) are excluded from the following discussion. 10 Rental Revenue Rental revenue of $915,979 for the year ended September 30, 2014, includes rental income from our residential properties, application fees, and lease termination fees.As of September 30, 2014, approximately 95% of our properties were leased. Property Operating Expenses Property operating expenses were $142,194 for the year ended September 30, 2014.These expenses include all direct and indirect costs related to operating our residential properties, including management fees, insurance, utilities, landscaping and general repairs and maintenance. General and Administrative General and administrative expenses were $398,705 for the year ended September 30, 2014.These expenses in the 2014 fiscal year include acquisition costs of approximately $151,900 for charges related to title fees, title insurance, deed recording charges, and transfer taxes.Also included in this line item is the write off of $102,154 of accounts receivable that were deemed to be uncollectible at September 30, 2014.Additionally, legal, accounting, and other expenses related to corporate governance, SEC reporting, and other compliance matters are included in this line item.General and administrative expenses were $50,864 for the year ended September 30, 2013.The increase in these expenses during the 2014 fiscal year resulted from our 133 property acquisitions during the current fiscal year. Property Management Fees Property management fees were $58,262 for the year ended September 30, 2014. Real Estate Taxes Real estate taxes were $132,822 for the year ended September 30, 2014. Upon acquisition of a home, its real estate taxes are determined based upon municipal and state laws. These taxes generally remain constant throughout the year and have little variation. Because these expenses are relatively fixed during each year, our operating margin has an opportunity to improve as our properties begin generating rental revenue. Homeowners’ Association Fees HOA fees were $19,125 for the year ended September 30, 2014. Similar to real estate tax expense, these fees are determined upon each property’s acquisition and generally remain fixed thereafter based upon the existing HOA agreements. Depreciation and Amortization Depreciation and amortization expense of $294,622 for the year ended September 30, 2014, includes depreciation expense of $146,856 on our real estate portfolio using the straight-line method over the estimated useful lives of the respective assets (ranging from 5 to 40 years) from the date of acquisition. Depreciation and amortization also includes amortization expense of $147,766 related the amortization of our in-place lease intangible asset. Interest Expense Interest expense on our notes payable to shareholder was $145,002 for the year ended September 30, 2014. Liquidity and Capital Resources Liquidity is a measure of our ability to meet potential cash requirements, maintain our assets, fund our operations and make distributions to our stockholders and other general business needs. Our liquidity, to a certain extent, is subject to general economic, financial, competitive and other factors that are beyond our control. Our near-term liquidity requirements consist primarily of purchasing our target assets, restoring and leasing properties and funding our operations. Our long-term liquidity needs consist primarily of funds necessary to pay for the acquisition and maintenance of properties; HOA fees; real estate taxes; non-recurring capital expenditures; interest and principal payments should we incur indebtedness; payment of quarterly distributions to our stockholders to the extent declared by our Board of Directors; and general and administrative expenses. On homes that are currently leased, we expect to incur between $1,500 to $2,500 in retention costs on average, in order to prepare the home for rent to a new tenant if and when the existing tenant does not renew their lease and ultimately vacates the home at lease expiration. The nature of our business, our aggressive growth plans, and once we qualify to be treated as REIT for U.S. Federal income tax purposes, the requirement that we distribute at least 90% of our REIT taxable income, determined without regard to the dividends paid deduction and excluding any net capital gain, to our stockholders, may cause us to have substantial liquidity needs over the long-term. We will seek to satisfy our long-term liquidity needs through cash flow from operations, long-term secured and unsecured indebtedness, the issuance of debt and equity securities, property dispositions and joint venture transactions. We have financed our operations and acquisitions to date through the funding by the majority shareholder. We expect to meet our operating liquidity requirements generally through cash on hand and cash provided by operations (as we acquire leased single-family homes). We anticipate that cash on hand, cash provided by operations and funding by the majority shareholder will be sufficient to meet our liquidity requirements for at least the next 12 months. Our assets are illiquid by their nature. Thus, a timely liquidation of assets might not be a viable source of short-term liquidity should a cash flow shortfall arise that causes a need for additional liquidity. It could be necessary to source liquidity from other financing alternatives should any such scenario arise. 11 Dividends On April 17, 2014, the Company declared a quarterly cash dividend on our common stock to stockholders of record on April 23, 2014, in the amount of $0.255 per share for a total amount paid of $69,850. On July 18, 2014, the Company declared a dividend of $0.24315 per share to common stock holders as of July 31, 2014 for a total amount paid of $122,833. The amount of the distributions to our stockholders is determined by our board of directors and is dependent on a number of factors, including funds available for payment of distributions, our financial condition, capital expenditure requirements and annual distribution requirements needed to maintain our qualification as a REIT under the Code. We have not established any limit on the amount of our working capital that may be used to fund distributions, except that, in accordance with our organizational documents and Maryland law, we may not make distributions that would: (i) cause us to be unable to pay our debts as they become due in the usual course of business; (ii) cause our total assets to be less than the sum of our total liabilities plus senior liquidation preferences; or (iii) jeopardize our ability to maintain our qualification as a REIT. Operating Activities Cash from operating activities is primarily dependent upon the number of owned properties, occupancy level of our portfolio, the rental rates specified in our leases, the collectability of rent, the interest rates specified in our portfolio of private mortgage financings and the level of our operating expenses and general and administrative costs. Cash provided by operating activities for year ended September 30, 2014 was $725,487. Investing Activities Cash used in investing activities for year ended September 30, 2014 was $15,193,667 and was primarily the result of cash used for property acquisitions. The average purchase price for newly acquired properties was $114,241 for acquisitions that occurred in the fiscal year ended September 30, 2014. Financing Activities Cash provided by financing activities for the year ended September 30, 2014 was $15,034,651 and was primarily attributable to proceeds from the majority shareholder in the form of notes payable. Our continued operations and expansion are dependent upon our ability to obtain additional working capital. Financing Arrangement Heng Fai, the majority shareholder has loaned the Company funds to acquire the SFRs since inception. On April 14, 2014, we entered into a Master Funding Agreement with Heng Fai, with effective date of January 1, 2014. Heng Fai has advanced, prior to the effective date, and may advance, from time to time thereafter, funds to the Company on an interest-free basis (collectively, the “Loans”). The Loan proceeds are to be used by us to acquire single family homes and for other general corporate purposes. As of September 30, 2014, we have borrowed $15,225,647 under the Loans, of which $15,042,149 was used by us to acquire single family homes (the “Deployed Funds”) with acquisition related costs of an additional $151,900.As of September 30, 2014 we had a balance of $151,518 (the “Undeployed Funds”) in escrow. Until the date of termination as defined in the Master Funding Agreement, any Loan from Heng Fai to us will be evidenced by an interest-free demand promissory note (the “Master Note”). On each date of deployment of any proceeds of the Loans, the outstanding principal balance of the Master Note will be automatically, and without further action by us or Heng Fai, reduced on a dollar for dollar basis by the amount of such deployed proceeds. Thereafter, one half of the amount of such deployed proceeds will be evidenced by a convertible demand promissory note dated as of the applicable deployment date made and one half of the amount will be deemed to be a contribution to our capital, with respect to which we agreed to issue its common stock in exchange therefor at a conversion price equal to $12.15 per share. On April 14, 2014 we agreed with Heng Fai to convert $3,050,218 of the Deployed Funds and issue an unsecured convertible promissory note bearing interest at the rate of 4.0% per annum effective as of January 1, 2014, payable on demand, but no later than March 1, 2019 (the “HFE Note 1”). Payment of interest will be made in cash annually in arrears on each March 1 of each calendar year, commencing on March 1, 2015. No payments of principal are due within the next 12 months. HFE may elect to convert all or a portion of the outstanding principal amount of the HFE Note 1 into shares of common stock in an amount equal to the principal amount of the HFE Loan, together with accrued but unpaid interest, divided by $12.1575. 12 In conjunction with the issuance of the HFE Note 1, we agreed with Heng Fai to treat $3,050,218 of the Deployed Funds as a contribution to our capital and agreed to issue 250,892 shares of our unregistered shares of common stock to Heng Fai at a conversion price of $12.1575 per share. As we use additional amounts of the HFE Master Funding Agreement in the future for acquisitions or working capital purposes, such amounts will be treated one-half as a loan and one-half as a contribution to our capital on the same terms as the April 14, 2014 conversion discussed above. Shares of our unregistered common stock issued to Heng Fai as a result of these conversions will be subject to customary anti-dilution rights in the event of stock splits, stock dividends and similar corporate events. On July 18, 2014 our Board of Directors restructured this amount pursuant to the Master Funding Agreement. We converted the deployed portion of this funding to $2,811,515 in an unsecured convertible promissory note bearing interest at the rate of 4.0%, payable on demand, but no later than March 1, 2019 (the “HFE Note 2”). Payment of interest shall be made in cash annually in arrears on each March 1 of each calendar year, commencing on March 1, 2015. In conjunction with the issuance of the HFE Note 2, we agreed with Heng Fai to convert the remaining $2,811,515 into unregistered shares of our common stock at $12.1575 per share and issued an additional 231,257 common shares of the Company to Heng Fai. Heng Fai now owns 504,013 common shares of the Company.On July 18, 2014, Heng Fai assigned the MFA to its wholly owned subsidiary, HFE USA, LLC (“HFE”). Interest expense on the notes was $145,002 for the fiscal year ended September 30, 2014. Although we remain reliant on Heng Fai Enterprises and its affiliates for capital, we expect to seek third party financing in fiscal 2015.Other than the Master Funding Agreement, we currently have no agreements to obtain loans or lines of credit through any third parties.In the event we are unable to raise capital needed for our proposed business, we will have to seek additional financing, and no assurances can be given that such financing would be available on a timely basis, on terms that are acceptable or at all. Failure to obtain such additional financing could result in delay or indefinite postponement of our proposed business which would materially adversely affect our business, results of operations and financial condition and threaten our financial viability. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect or change on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with the Company is a party, under which we have (i) any obligation arising under a guarantee contract, derivative instrument or variable interest; or (ii) a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. Inflation We expect to be exposed to inflation risk as income from future long-term leases will be the primary source of our cash flows from operations. We expect there to be provisions in the majority of our tenant leases that will protect us from the impact of inflation. These provisions will include negotiated rental increases, reimbursement billings for operating expense pass-through charges, and real estate tax and insurance reimbursements on a per square foot allowance. However, due to the long-term nature of the anticipated leases, among other factors, the leases may not re-set frequently enough to cover inflation. Critical Accounting Policies Our discussion and analysis of our historical financial condition and results of operations is based upon our condensed financial statements, which have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP"). The preparation of our consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. These estimates are made and evaluated on an on-going basis using information that is currently available as well as various other assumptions believed to be reasonable under the circumstances. Actual results could differ from those estimates, perhaps in material adverse ways, and those estimates could be different under different assumptions or conditions.For a discussion of recently-issued and adopted accounting standards, see “Notes to Unaudited Condensed Financial Statements, Note 2 — “Summary of Significant Accounting Policies.” Property Acquisitions When at the date of acquisition the property has an existing tenant the Company accounts for its acquisition of real estate in accordance with Accounting Standards Codification 805, “Business Combinations,” which requires the purchase price of acquired properties be allocated to the acquired tangible assets and liabilities, consisting of land, building, and identified intangible assets, potentially consisting of the value of above-market and below-market leases, the value of in-place leases, unamortized lease origination costs and security deposits, based in each case on their fair values.Charges related to title fees, title insurance, deed recording charges, and transfer taxes are expensed as incurred. 13 The Company allocates the purchase price to tangible assets of an acquired property (which includes land and building) based on the estimated fair values of those tangible assets, assuming the property was vacant. Fair value for land and building is based on the purchase price for these properties. The Company also considers information obtained about each property as a result of its pre-acquisition due diligence, marketing and leasing activities in estimating the fair values of the tangible and intangible assets and liabilities acquired. Revenue and Expense Recognition Rental income attributable to residential leases is recognized on a straight-line basis. Leases entered into between tenants and the Company are generally for a one-year term. We estimate losses that may result from the inability of our tenants to make payments required under the terms of the lease based on payment history and current credit status. As of September 30, 2014, we had no allowance for such losses. We accrue for property taxes and homeowner’s association assessments based on amounts billed, and, in some circumstances, estimates and historical trends when bills or assessments are not available. If these estimates are not reasonable, the timing and amount of expenses recorded could impact our financial statements. Impairment of Long-Lived Assets The Company evaluates its single family properties for impairment periodically or whenever events or circumstances indicate that its carrying amount may not be recoverable. If an impairment indicator exists, we compare the expected future undiscounted cash flows against the carrying amount of an asset. If the sum of the estimated undiscounted cash flows is less than the carrying amount of the asset, we would record an impairment loss for the difference between the estimated fair value and the carrying amount of the asset. Depreciation and Amortization Depreciation and amortization includes depreciation expense on our real estate portfolio using the straight-line method over the estimated useful lives of the respective assets, ranging from 5 to 40 years, from the date of acquisition. Depreciation and amortization also includes amortization expense related to deferred leasing costs (recorded as interest expense) and other direct costs capitalized associated with leasing our properties, amortized over the remaining term of the related leases, if applicable.Additionally, this line item includes amortization related to the in-place lease intangible asset which is being amortized over the remaining initial lease term. Leasing costs Direct and incremental costs we incur to lease the properties are capitalized and amortized over the term of the lease, usually one year. Amortization of leasing costs is included in property operating expenses. Pursuant to the property management agreement with our property managers, we will pay a leasing fee equal to one payment of each lease’s monthly rent (see Note 7 – “Commitments and Contingencies”).As of September 30, 2014, we have not recorded any leasing costs. Income taxes We plan on electing to be taxed as a REIT for federal income tax purposes commencing with our contemplated taxable year ending December 31, 2015.REITs are generally not subject to federal income taxes if the Company can meet many specific requirements.If we fail to qualify as a REIT in any taxable year, we will be subject to federal and state income tax (including any applicable alternative minimum tax) on our taxable income at regular corporate tax rates, and we may be ineligible to qualify as a REIT for subsequent tax years. Even if we qualify as a REIT, we may be subject to certain state or local income taxes, and if we create a Taxable REIT Subsidiary (“TRS”), the TRS will be subject to federal, state and local taxes on its income at regular corporate rates. The Company recognizes the tax effects of uncertain tax positions only if the position is more likely than not to be sustained upon audit, based on the technical merits of the position.The Company has not identified any material uncertain tax positions and recognizes interest and penalties in income tax expense, if applicable.The Company is currently not under examination by any income tax jurisdiction.For additional information refer to Note 9 – “Income Taxes.” Qualification as a REIT We have not yet qualified as a REIT. We intend to qualify and make the election to be taxed as a REIT, under Sections856 through 860 of the Code, when we file our tax return for the taxable year ending December31, 2015. To qualify as a REIT, we must meet certain organizational and operational requirements, including a requirement to currently distribute at least 90.0% of our annual taxable income, excluding net capital gains, to stockholders. As a REIT, we generally will not be subject to federal income tax on taxable income that we distribute to our stockholders. If we fail to maintain our qualification as a REIT in any taxable year, we will then be subject to federal income taxes on our taxable income at regular corporate rates and will not be permitted to qualify for treatment as a REIT for federal income tax purposes for four years following the year during which qualification is lost unless the Internal Revenue Service grants us relief under certain statutory provisions. Such an event could have a material adverse effect on our net income and net cash available for distribution to our stockholders. Recently Issued Accounting Standards See Note 2. - “Summary of Significant Accounting Standards,” for a discussion of this item. 14 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 17 Balance Sheets as of September 30, 2014 and 2013 18 Statements of Operations for the years ended September 30, 2014 and 2013 19 Statement of Shareholders’ Equity for the years ended September 30, 2014 and 2013 20 Statements of Cash Flows for the years ended September 30, 2014 and 2013 21 Notes to Financial Statements 22 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of American Housing REIT, Inc. Bethesda, Maryland We have audited the accompanying balance sheet of American Housing REIT, Inc. (the “Company”) as of September 30, 2014 and 2013, and the related statement of operations, change stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of September 30, 2014 and 2013 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas January 13, 2015 16 AMERICAN HOUSING REIT INC. BALANCE SHEETS Assets September 30, September 30, Investment in real estate: Land $ $
